           Case 1:21-cv-10426-LTS Document 39 Filed 03/19/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


FRANCESCA VIOLA,                                    )
                                                    )
                   Plaintiff                        )
                                                    )
              v.                                    )    CIVIL ACTION
                                                    )    NO. 1:21-CV-10426-LTS
JOSHUA BENTON and PRESIDENT AND
                                                    )
FELLOWS OF HARVARD COLLEGE,
                                                    )
                   Defendants.                      )
                                                    )

                               JOINT STATUS REPORT

      Pursuant to the Court’s Order of March 12, 2021, the parties respectfully

submit this joint status report stating their positions as to a schedule for this matter

and identifying unresolved motions.

      I.      Unresolved Motions

      This case was entered on the docket on March 11, 2021 after an order from the

United States District Court for Eastern District of Pennsylvania granting

defendants’ motion to dismiss on personal jurisdiction grounds and transferring the

case to the District of Massachusetts.

      The Pennsylvania District Court’s order granting defendants’ motion to

dismiss on personal jurisdiction grounds did not address the motion to dismiss filed

by the defendants under Fed. R. Civ. P. 12(b)(6). The parties have conferred and put

forth separate proposals concerning how the Court should address this unresolved

motion. These separate positions are stated below:
           Case 1:21-cv-10426-LTS Document 39 Filed 03/19/21 Page 2 of 5




      A.      Plaintiff’s Position

      Plaintiff’s position is that the Court should rule on the outstanding 12(b)(6)

motion to dismiss as filed. Plaintiff asserts that Defendants’ proposal of completely

rewriting the comprehensively drafted briefing by the parties is unnecessary for the

Court to decide the issues before it. It is also prejudicial since Plaintiff expended

considerable time and resources opposing the motion to dismiss and the reply

Defendant President and Fellows of Harvard College was given leave to file. Allowing

Defendants to re-brief the previously filed motion unfairly grants Defendants a third

attempt to make the exact same arguments already clearly delineated. If Defendants

wish to raise new arguments that arise from the change in venue, Plaintiff does not

oppose a supplemental briefing on these issues per the briefing schedule set forth by

Defendants below. Plaintiff has no new or supplemental issues that she wishes to

raise at this time. For the reasons stated above, Plaintiff requests that the Court rule

on the motion as filed, and requests leave of the Court for an exception to the page

limits for supporting memoranda designated in L.R. 7.1(b)(4).

      B.      Defendants’ Proposal

      Defendants propose filing new briefs on the motion to dismiss for the following

reasons:

      1.      The briefs now on file with the Court as a result of the transfer from the

Eastern District of Pennsylvania address both the personal jurisdiction arguments

ruled on by the Pennsylvania District Court and the Rule 12(b)(6) arguments that

remain to be decided by this Court.

      2.      The parties’ briefs on those combined issues are approximately 96 pages

in length. Rather than filing additional supplemental briefs—which would add to the

pages of briefing already before the Court—defendants propose that the parties file




                                          -2-
               Case 1:21-cv-10426-LTS Document 39 Filed 03/19/21 Page 3 of 5



revised Rule 12(b)(6) memoranda of law in compliance with the Local Rules of this

District.

          3.      Defendants propose the following briefing schedule: (a) defendants’

motion papers will be filed on or before April 19, 2021; (b) plaintiff’s opposition papers

will be filed on or before May 19, 2021; and (c) defendants’ reply brief (if any) shall be

filed by May 28, 2021.

          II.     Case Schedule

          Those parties who are not yet represented by Massachusetts counsel are in the

process of engaging such counsel or arranging for motions for admission pro hac vice

pursuant to L.R. 83.5.3 now.

          The parties propose that, in the event the defendants’ motion to dismiss is

denied in whole or in part, no later than 20 days after the Court’s ruling, they shall

file a Joint Statement in accordance with Local Rule 16.1 including, among other

things, a joint discovery plan scheduling the time and length for all discovery events,

a proposed schedule for the filing of motions, the certifications required by L.R. 16.1

(d)(3).




                                           -3-
Case 1:21-cv-10426-LTS Document 39 Filed 03/19/21 Page 4 of 5




                      PRESIDENT AND FELLOWS OF HARVARD
                      COLLEGE

                       By their attorneys,


                       /s/Jonathan M. Albano
                       Jonathan M. Albano, BBO #013850
                       jonathan.albano@morganlewis.com
                       MORGAN, LEWIS & BOCKIUS LLP
                       One Federal Street
                       Boston, MA 02110-1726
                       +1.617.341.7700

                       JOSHUA BENTON

                       By his attorneys,

                       /s/ Timothy J. Pastore
                       Timothy J. Pastore, BBO #634538
                       tpastore@mmwr.com
                       MONTGOMERY, McCRACKEN, WALKER &
                       RHOADS, LLP
                       437 Madison Avenue, 24th Floor
                       New York, NY 10022
                       T: (212) 551-7707
                       F: (212) 599-5085



                       /s/ Jeremy D. Mishkin
                       Jeremy D. Mishkin (pro hac vice motion pending)
                       jmishkin@mmwr.com
                       MONTGOMERY, McCRACKEN, WALKER &
                       RHOADS, LLP
                       1735 Market Street, 21st Floor
                       Philadelphia, PA 19103
                       +1-215-772-1500




                            -4-
        Case 1:21-cv-10426-LTS Document 39 Filed 03/19/21 Page 5 of 5




                                  FRANCESCA VIOLA

                                  By her attorneys,


                                  /s/ Jay M. Wolman
                                  Marc J. Randazza
                                  BBO #651477
                                  mjr@randazza.com, ecf@randazza.com
                                  Jay M. Wolman
                                  BBO # 666053
                                  jmw@randazza.com, ecf@randazza.com
                                  RANDAZZA LEGAL GROUP, PLLC
                                  30 Western Avenue
                                  Gloucester, MA 01930
                                  +1.978-801-1776

                                   /s/Aaron M. Minc
                                   Aaron M. Minc (pro hac vice forthcoming)
                                   aminc@minclaw.com
                                   Dorrian H. Horsey (pro hac vice forthcoming)
                                   dhorsey@minclaw.com
                                   MINC LLC
                                   200 Park Ave., Suite 200
                                   Orange Village, Ohio 44122
                                   Phone: (216) 373-7706
                                   Fax: (440) 292-5327

March 19, 2021

                          CERTIFICATE OF SERVICE

              I, Jonathan M. Albano, hereby certify that this document filed through
the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to
those indicated as non-registered participants on March 19, 2021.

                                       /s/Jonathan M. Albano
                                       Jonathan M. Albano




                                        -5-
